Exhibit 10.2

 

INSIGNIA SYSTEMS, INC.
2013 OMNIBUS STOCK AND INCENTIVE PLAN

Adopted by Board of Directors on February 26, 2013; Approved by Shareholders on
May 22, 2013

(As amended by Board of Directors on February 24, 2015; Approved by Shareholders
on June 9, 2015)

 

Section 1.                                          Purpose

 

The purpose of the Plan is to attract, retain and motivate capable and loyal
employees, officers, consultants, advisors and directors by offering such
persons incentives to strive for the success of the Company’s business through
various stock-based compensation arrangements, thereby aligning the interests of
such persons with the Company’s shareholders.

 

Section 2.                                          Definitions

 

As used in the Plan, the following terms shall have the meanings set forth
below:

 

(a)                                 “Affiliate” shall mean (i) any entity that,
directly or indirectly through one or more intermediaries, is controlled by the
Company and (ii) any entity in which the Company has a significant equity
interest, in each case as determined by the Committee.

 

(b)                                 “Award” shall mean any Option, Stock
Appreciation Right, Restricted Stock, Restricted Stock Unit, Performance Award
or Other Stock Grant granted under the Plan.

 

(c)                                  “Award Agreement” shall mean any written
agreement, contract or other instrument or document evidencing an Award granted
under the Plan.  Each Award Agreement shall be subject to the applicable terms
and conditions of the Plan and any other terms and conditions (not inconsistent
with the Plan) determined by the Committee.

 

(d)                                 “Board” shall mean the Board of Directors of
the Company.

 

(e)                                  “Change in Control” means a transaction
involving any of the following:

 

(i)                                     the occurrence of (1) any sale, lease,
exchange or other transfer of all or substantially all of the assets of the
Company (in one transaction or in a series of related transactions) to a
corporation that is not controlled by the Company, or (2) any consolidation or
merger of the Company in which the Company is not the continuing or surviving
corporation or pursuant to which Shares would be converted into cash, securities
or other property, other than a merger of the Company in which shareholders
immediately prior to the merger have the same proportionate ownership of stock
of the surviving corporation immediately after the merger;

 

(ii)                                  the public announcement (which, for
purposes of this definition, shall include, without limitation, a report filed
pursuant to Section 13(d) of the Exchange Act) by the Company or any Person that
such Person has become the “beneficial owner” (as defined in Rule 13d-3 under
the Exchange Act), directly or indirectly, of securities of the Company
representing 50% or more of the combined voting power of the Company’s then
outstanding securities;

 

(iii)                               the election to the Company’s board of
directors of persons who constitute a majority of the board of directors and who
were not nominated for election by the then-current board of directors,
including, but not limited to, the occurrence of any transaction whereby
individuals who constitute the board of directors of the Company prior to the
transaction cease for any reason to constitute at least a majority thereof
following the transaction; or

 

--------------------------------------------------------------------------------


 

(iv)                              the approval by the shareholders of the
Company of a complete liquidation or dissolution of the Company.

 

(f)                                   “Code” shall mean the Internal Revenue
Code of 1986, as amended from time to time, and any regulations promulgated
thereunder.

 

(g)                                  “Committee” shall mean the Compensation
Committee of the Board or any other committee of the Board designated by the
Board to administer the Plan.  The Committee shall be comprised of not less than
such number of Directors as shall be required to permit Awards granted under the
Plan to qualify under Rule 16b-3 and Section 162(m), and each member of the
Committee shall be a “Non-Employee Director.”

 

(h)                                 “Company” shall mean Insignia Systems, Inc.,
a Minnesota corporation, including any subsidiaries, and any successor
corporation.

 

(i)                                     “Director” shall mean a member of the
Board, including any Non-Employee Director.

 

(j)                                    “Eligible Person” shall mean any
employee, officer, consultant, advisor or director providing services to the
Company or any Affiliate who the Committee determines to be an Eligible Person. 
An Eligible Person must be a natural person.

 

(k)                                 “Exchange Act” shall mean the Securities
Exchange Act of 1934, as amended.

 

(l)                                     “Fair Market Value” means the closing
price for the common stock on the NASDAQ Stock Market (including the NASDAQ
National Market System) during a regular session trading for a single trading
day as reported for such day on www.nasdaq.com or such other source the
Committee deems reliable.  The applicable trading day for determining Fair
Market Value (1) in connection with the grant of Awards shall be the date of
grant and (2) otherwise shall be as determined by the Committee in its sole
discretion.  If no reported price for the common stock exists on the NASDAQ
Stock Market for the applicable trading day, then such price shall be determined
by the Committee as follows:

 

(i)                                     If the common stock is listed for
trading on one of more national securities exchanges, or is traded on the NASDAQ
Stock Market, then the price shall be the last reported sales price on such
national securities exchange or the NASDAQ Stock Market, or if such common stock
shall not have been traded on such principal exchange on such date, the last
reported sales price on such principal exchange on the first day prior thereto
on which such common stock was so traded; or

 

(ii)                                  If the common stock is not listed for
trading on a national securities exchange or the NASDAQ Stock Market, but is
traded in the over-the-counter market, including the NASDAQ OTC Bulletin Board,
then the price shall be the closing bid price for such common stock, or if there
is no closing bid price for such common stock on such date, the closing bid
price on the first day prior thereto on which such price existed; or

 

(iii)                               If neither (i) nor (ii) is applicable, by
any means fair and reasonable by the Committee in good faith in the exercise of
its reasonable discretion based upon a reasonable application of a reasonable
valuation method within the meaning of Code Section 409A and treasury
regulations or other authority promulgated thereunder, which determination shall
be final and binding on all parties.

 

(m)                             “Incentive Stock Option” shall mean an option
granted under Section 6(a) of the Plan that is intended to qualify as an
“incentive stock option” in accordance with the terms of Section 422 of the Code
or any successor provision.

 

2

--------------------------------------------------------------------------------


 

(n)                                 “Non-Employee Director” shall mean any
Director who is a “non-employee director” as defined under subparagraph
(b)(3) of Rule 16b-3 and is an “outside director” within the meaning of
Section 162(m).

 

(o)                                 “Non-Qualified Stock Option” shall mean an
option granted under Section 6(a) of the Plan that is not an Incentive Stock
Option.

 

(p)                                 “Option” shall mean an Incentive Stock
Option or a Non-Qualified Stock Option.

 

(q)                                 “Other Stock Grant” shall mean any right
granted under Section 6(e) of the Plan.

 

(r)                                    “Participant” shall mean an Eligible
Person designated to be granted an Award under the Plan.

 

(s)                                   “Performance Award” shall mean any right
granted under Section 6(d) of the Plan.

 

(t)                                    “Performance Goal” shall mean one or more
of the following performance goals, either individually, alternatively or in any
combination, applied on a corporate, subsidiary or business unit basis: revenue,
cash flow, gross profit, earnings before interest and taxes, earnings before
interest, taxes, depreciation and amortization, and net earnings, earnings per
share, margins (including one or more of gross, operating and net income
margins), returns (including one or more of return on assets, equity,
investment, capital and revenue and total shareholder return), stock price,
working capital, market share, cost reductions, customer satisfaction,
completion of key projects, and strategic plan development and implementation. 
Such goals may reflect an absolute standard of entity or business unit
performance or a relative comparison to the performance of a peer group of
entities or other external measure of the selected performance criteria. 
Pursuant to rules and conditions adopted by the Committee on or before the
90th day of the applicable performance period for which Performance Goals are
established, the Committee may appropriately adjust any evaluation of
performance under such goals to exclude the effect of certain events, including
any of the following events: asset write-downs; litigation or claim judgments or
settlements; changes in tax law, accounting principles or other such laws or
provisions affecting reported results; severance, contract termination and other
costs related to exiting certain business activities; and gains or losses from
the disposition of businesses or assets or from the early extinguishment of
debt.

 

(u)                                 “Person” shall mean any individual or
entity, including a corporation, partnership, limited liability company,
association, joint venture or trust.

 

(v)                                 “Plan” shall mean the Insignia Systems, Inc.
2013 Omnibus Stock and Incentive Plan, as amended from time to time, the
provisions of which are set forth herein.

 

(w)                               “Restricted Stock” shall mean any Share
granted under Section 6(c) of the Plan.

 

(x)                                 “Restricted Stock Unit” shall mean any unit
granted under Section 6(c) of the Plan evidencing the right to receive a Share
(or a cash payment equal to the Fair Market Value of a Share) at some future
date.

 

(y)                                 “Rule 16b-3” shall mean Rule 16b-3
promulgated by the Securities and Exchange Commission under the Exchange Act, or
any successor rule or regulation.

 

(z)                                  “Section 162(m)” shall mean
Section 162(m) of the Code and the applicable Treasury Regulations promulgated
thereunder.

 

3

--------------------------------------------------------------------------------


 

(aa)                          “Share” or “Shares” shall mean a share or shares
of common stock, $.01 par value per share, of the Company or such other
securities or property as may become subject to Awards pursuant to an adjustment
made under Section 4(c) of the Plan.

 

(bb)                          “Specified Employee” shall mean a specified
employee as defined in Section 409A(a)(2)(B) of the Code.

 

(cc)                            “Stock Appreciation Right” shall mean any right
granted under Section 6(b) of the Plan.

 

Section 3.                                          Administration

 

(a)                                 Power and Authority of the Committee.  The
Plan shall be administered by the Committee.  Subject to the express provisions
of the Plan and to applicable law, the Committee shall have full power and
authority to: (i) designate Participants; (ii) determine the type or types of
Awards to be granted to each Participant under the Plan; (iii) determine the
number of Shares to be covered by (or the method by which payments or other
rights are to be determined in connection with) each Award; (iv) determine the
terms and conditions of any Award or Award Agreement; (v) amend the terms and
conditions of any Award or Award Agreement and accelerate the exercisability of
any Option or waive any restrictions relating to any Award; (vi) determine
whether, to what extent and under what circumstances Awards may be exercised in
cash, Shares, other securities or other Awards, or canceled, forfeited or
suspended; (vii) determine whether, to what extent and under what circumstances
cash, Shares, other securities or  other Awards and other amounts payable with
respect to an Award under the Plan shall be deferred either automatically or at
the election of the holder thereof or the Committee; (viii) interpret and
administer the Plan and any instrument or agreement, including any Award
Agreement, relating to the Plan; (ix) establish, amend, suspend or waive such
rules and regulations and appoint such agents as it shall deem appropriate for
the proper administration of the Plan; and (x) make any other determination and
take any other action that the Committee deems necessary or desirable for the
administration of the Plan.  Unless otherwise expressly provided in the Plan,
all designations, determinations, interpretations and other decisions under or
with respect to the Plan or any Award or Award Agreement shall be within the
sole discretion of the Committee, may be made at any time and shall be final,
conclusive and binding upon any Eligible Person and any holder or beneficiary of
any Award.

 

(b)                                 Delegation of Authority.  The Committee may
delegate all or any part of its authority under this Plan to: (i) one or more
subcommittees which may consist solely of Non-Employee Directors and
(ii) persons who are not non-employee directors for purposes of determining and
administering Awards solely to Employees who are not then subject to the
reporting requirements of Section 16 of the Exchange Act, provided, however,
that the Committee shall not delegate its authority to amend or modify the Plan
pursuant to the provisions of Section 7.

 

(c)                                  Indemnification.  To the full extent
permitted by law, each member and former member of the Committee and each person
to whom the Committee delegates or has delegated authority under this Plan shall
be entitled to indemnification by the Company against and from any loss,
liability, judgment, damages, cost and reasonable expense incurred by such
member, former member or other person by reason of any action taken, failure to
act or determination made in good faith under or with respect to this Plan.

 

(d)                                 Evidence of Awards. Awards granted under the
Plan shall be evidenced by a written instrument, an Award Agreement, that shall
contain such terms, conditions, limitations and restrictions as the Committee
shall deem advisable and are not inconsistent with the Plan.

 

4

--------------------------------------------------------------------------------


 

Section 4.                                          Shares Available for Awards

 

(a)                                 Shares Available.  Subject to adjustment as
provided in Section 4(c) of the Plan, the aggregate number of Shares that may be
issued under the Plan shall be 1,100,000.

 

(b)                                 Accounting for Awards.  For purposes of this
Section 4, if an Award entitles the holder thereof to receive or purchase
Shares, the number of Shares covered by such Award or to which such Award
relates shall be counted on the date of grant of such Award against the
aggregate number of Shares available for granting Awards under the Plan.  If an
Award terminates or is forfeited or cancelled without the issuance of any
Shares, or if any Shares covered by an Award or to which an Award relates are
not issued for any other reason, then the number of Shares counted against the
aggregate number of Shares available under the Plan with respect to such Award,
to the extent of any such termination, forfeiture, cancellation or other event,
shall again be available for granting Awards under the Plan.  If Shares of
Restricted Stock are forfeited or otherwise reacquired by the Company prior to
vesting, whether or not dividends have been paid on such Shares, then the number
of Shares counted against the aggregate number of Shares available under the
Plan with respect to such Award of Restricted Stock, to the extent of any such
forfeiture or reacquisition by the Company, shall again be available for
granting Awards under the Plan.  Shares that are withheld in full or partial
payment to the Company of the purchase or exercise price relating to an Award or
in connection with the satisfaction of tax obligations relating to an Award
(other than an Incentive Stock Option) shall again be available for granting
Awards under the Plan.  Any previously issued Shares that are used by a
Participant as full or partial payment to the Company of the purchase or
exercise price relating to an Award or in connection with the satisfaction of
tax obligations relating to an Award shall again be available for granting
Awards under the Plan.

 

(c)                                  Adjustments.  If a Participant exercises or
receives all or any portion of an Award subsequent to any change in the number
of outstanding common stock of the Company occurring by reason of any stock
dividend, split, reverse split, reclassification, combination, exchange of
common stock or other similar  recapitalization of the Company, there shall be
an appropriate adjustment to the number of shares of common stock underlying the
Award and, where applicable, to the per unit exercise price of the Award so that
the Participant shall then receive for the aggregate price paid by him or her on
such exercise of an Option or termination of restrictions for any Restricted
Stock or Restricted Stock Unit all shares of common stock subject to the Award
to the same extent prior to such stock dividend, split, reverse split or other
similar recapitalization.  No adjustment shall be made under this Section upon
the issuance by the Company of any warrants, rights or options to acquire
additional common stock or of securities convertible into common stock unless
such warrants, rights, options or convertible securities are issued to all
shareholders of the Company on a proportionate basis.

 

(d)                                 Award Limitations Under the Plan.

 

(i)                                     Section 162(m) Limitation for Certain
Types of Awards.  No Eligible Person may be granted Options, Stock Appreciation
Rights or any other Award or Awards under the Plan, the value of which Award or
Awards is based solely on an increase in the value of the Shares after the date
of grant of such Award or Awards, for more than 500,000 Shares (subject to
adjustment as provided in Section 4(c) of the Plan) in the aggregate in any
taxable year.

 

(ii)                                  Section 162(m) Limitation for Performance
Awards.  If a Participant is a “covered employee” as defined under
Section 162(m) (a “Covered Employee”) for any taxable year of the Participant in
which a Performance Award (or portion thereof) is payable to the Participant,
the maximum amount payable in the aggregate to the Participant during that year
pursuant to all Performance Awards, shall be $1,000,000 in value, whether
payable in cash, Shares or other property; and such amount shall be increased
annually (as of each January 1st after the effective date of the Plan) at a
fixed percentage rate of 5% (the “Annual Performance Award Limit”).  The Annual
Performance Award Limit does not apply to any Award subject to

 

5

--------------------------------------------------------------------------------


 

the limitation contained in Section 4(d)(i) of the Plan.  Further, the Annual
Performance Award Limit applies only to Performance Awards granted under this
Plan.  Any limitations on awards granted to the Participant under any other
executive incentive plan maintained by the Company (a “Non-Plan Award”) will be
governed solely by the terms of such other plan; provided, however, that, if any
amount is payable to the Participant during a given year under a Non-Plan Award
that is subject to Code Section 409A, and the terms of the Non-Plan Award permit
or require the Company or any Affiliate (or its delegate) to delay beyond that
year the payment of any portion of such Non-Plan Award to comply with
Section 162(m), the Company shall cause payment of such portion to be delayed
for that purpose.

 

If the Committee reasonably anticipates, on or before any date on which a
Performance Award (or portion thereof) is payable to a Participant, that the
Participant will be a Covered Employee for the taxable year in which that amount
is payable, the Committee will apply the Annual Performance Award Limit to that
amount and any other Performance Award amount otherwise payable to the
Participant during that year; provided, however, that if the Committee
determines at any later time during the year that the Participant is not a
Covered Employee for that year, due to a termination of employment or for any
other reason, the Committee will direct payment to the Participant of any
portion of a Performance Award or Performance Awards that would have been
payable during that year or any prior year, but was deferred to comply with the
Annual Performance Award Limit, as set forth in this Section 4(d)(ii); and such
payment of deferred Performance Award amounts shall be made no later than the
last day of the Participant’s first taxable year for which the Participant is
not a Covered Employee, unless that payment is delayed beyond that year under
Section 7(b) of this Plan, to the extent permitted by or as required to comply
with Code Section 409A.

 

(iii)                               Plan Limitation on Restricted Stock,
Restricted Stock Units and Other Stock Grants.  No more than 500,000 Shares,
subject to adjustment as provided in Section 4(c) of the Plan, shall be
available under the Plan for issuance pursuant to grants of Restricted Stock,
Restricted Stock Units and Other Stock Grants; provided, however, that if any
Awards of Restricted Stock Units terminate or are forfeited or cancelled without
the issuance of any Shares or if Shares of Restricted Stock are forfeited or
otherwise reacquired by the Company prior to vesting, whether or not dividends
have been paid on such Shares, then the Shares subject to such termination,
forfeiture, cancellation or reacquisition by the Company shall again be
available for grants of Restricted Stock, Restricted Stock Units and Other Stock
Grants for purposes of this limitation on grants of such Awards.

 

(iv)                              Limitation on Awards Granted to Non-Employee
Directors.  Directors who are not also employees of the Company or an Affiliate
may not be granted Awards in the aggregate for more than 25% of the Shares
available for Awards under the Plan, subject to adjustment as provided in
Section 4(c) of the Plan.

 

(v)                                 Limitation on Incentive Stock Options.  The
number of Shares available for granting Incentive Stock Options under the Plan
shall not exceed 5,000,000, subject to adjustment as provided in Section 4(c) of
the Plan and subject to the provisions of Section 422 or 424 of the Code or any
successor provision.

 

Section 5.                                          Eligibility

 

Any Eligible Person shall be eligible to be designated a Participant, so long
as: (a) Awards are not made to such Persons in connection with the offer and
sale of the Company’s securities in a capital-raising transaction, and (b) such
Persons do not directly or indirectly promote or maintain a market for the
Company’s securities.  In determining which Eligible Persons shall receive an
Award and the terms of any Award, the Committee may take into account the nature
of the services rendered by the respective

 

6

--------------------------------------------------------------------------------


 

Eligible Persons, their present and potential contributions to the success of
the Company or such other factors as the Committee, in its discretion, shall
deem relevant.  Notwithstanding the foregoing, an Incentive Stock Option may
only be granted to full-time or part-time employees (which term as used herein
includes, without limitation, officers and Directors who are also employees),
and an Incentive Stock Option shall not be granted to an employee of an
Affiliate unless such Affiliate is also a “subsidiary corporation” of the
Company within the meaning of Section 424(f) of the Code or any successor
provision.

 

Section 6.                                          Awards

 

(a)                                 Options.  The Committee is hereby authorized
to grant Options to Eligible Persons with the following terms and conditions and
with such additional terms and conditions not inconsistent with the provisions
of the Plan as the Committee shall determine:

 

(i)                                     Exercise Price.  The purchase price per
Share purchasable under an Option shall be determined by the Committee;
provided, however, that such purchase price shall not be less than 100% of the
Fair Market Value of a Share on the date of grant of such Option.

 

(ii)                                  Option Term; Vesting.  The term of each
Option shall be fixed by the Committee at the time of grant, but shall not be
longer than 10 years (except as provided in Section 6(a)(iv)) from the date of
grant.  In addition, the Committee may adopt a policy regarding standard vesting
terms for Option grants, or if one is not adopted or inapplicable, vesting terms
shall be fixed by the Committee at the time of grant.

 

(iii)                               Time and Method of Exercise.  The Committee
shall determine the time or times at which an Option may be exercised in whole
or in part and the method or methods by which, and the form or forms (which may
include, without limitation, cash, or cashless exercise, having a Fair Market
Value on the exercise date equal to the applicable exercise price) in which,
payment of the exercise price with respect thereto may be made or deemed to have
been made.  Unless otherwise provided in the agreement evidencing the Option,
any Non-Qualified Option may be exercised by instructing the Company to withhold
from the Shares issuable upon exercise of the Option Shares in payment of all or
any part of the exercise price and/or any related withholding obligations
consistent with Section 8, which Shares shall be valued for this purpose at
their Fair Market Value or in such other manner as may be authorized from time
to time by the Committee.

 

(iv)                              Restrictions. In addition to the foregoing
provisions of this Section 6, Options that are intended to constitute Incentive
Stock Options shall be subject to the following additional provisions of this
Section 6(a)(iv).

 

A.                                    Eligible Participants.  Incentive Stock
Options may be granted only to persons who are employees of the Company or an
Affiliate.

 

B.                                    Limit on Exercisability.  The aggregate
Fair Market Value (determined at the time the Option is granted) of the shares
of Common Stock with respect to which Incentive Stock Options are exercisable by
the Participant for the first time during any calendar year, under this Plan or
any other plan of the Company or any Affiliate, shall not exceed $100,000.  To
the extent an Incentive Stock Option exceeds this $100,000 limit, the portion of
the Incentive Stock Option in excess of such limit shall be deemed a
Non-Statutory Option.

 

C.                                    Limit on Term.  Subject to the provisions
of Section 6(a)(iv)(D), an Incentive Stock Option shall not be exercisable more
than ten (10) years after the date on which it is granted.

 

7

--------------------------------------------------------------------------------


 

D.                                    Restrictions for Certain Shareholders. 
The purchase price of shares of common stock that are subject to an Incentive
Stock Option granted to an employee of the Company or any Affiliate who, at the
time such Option is granted, owns 10% or more of the total combined voting power
of all classes of stock of the Company or of any Affiliate, shall not be less
than 110% of the Fair Market Value of such shares on the date such Option is
granted, and such Option may not be exercisable more than five (5) years after
the date on which it is granted.  For the purposes of this subparagraph, the
rules of Section 424(d) of the Code shall apply in determining the stock
ownership of any employee of the Company or any Affiliate.

 

(v)                                 Payment of Exercise Price.  The exercise
price for Shares purchased under an Option shall be paid in full to the Company
by delivery of consideration equal to the product of the Option exercise price
and the number of Shares purchased. Such consideration must be paid before the
Company will issue the Shares being purchased and must be in a form or a
combination of forms acceptable to the Committee for that purchase, which forms
may include: (a) cash; (b) check or wire transfer; (c) tendering Shares already
owned by the Participant, provided that the Shares have been held for the
minimum period required by applicable accounting rules to avoid a charge to the
Company’s earnings for financial reporting purposes or were not acquired from
the Company as compensation; (d) to the extent permitted by applicable law,
delivery of a properly executed exercise notice, together with irrevocable
instructions to a brokerage firm designated by the Company to deliver promptly
to the Company the aggregate amount of sale or loan proceeds to pay the Option
exercise price and any withholding tax obligations that may arise in connection
with the exercise, all in accordance with the regulations of the Federal Reserve
Board; or (e) such other consideration as the Committee may permit in its sole
discretion.

 

(vi)                              Cashless Exercise.  The Committee, in its sole
discretion, may also permit the “cashless exercise” of an Option. In the event
of a cashless exercise, the Participant shall surrender the Option to the
Company, and the Company shall issue the Participant the number of Shares
determined as follows:

 

X = Y (A-B) /A where:

 

X = the number of Shares to be issued to the Participant.

 

Y = the number of Shares with respect to which the Option is being exercised.

 

A = the Fair Market Value on the date of exercise.

 

B = the Option exercise price.

 

(b)                                 Stock Appreciation Rights.  The Committee is
hereby authorized to grant Stock Appreciation Rights to Eligible Persons subject
to the terms of the Plan and any applicable Award Agreement.  A Stock
Appreciation Right granted under the Plan shall confer on the holder thereof a
right to receive upon exercise thereof the excess of (i) the Fair Market Value
of one Share on the date of exercise (or, if the Committee shall so determine,
at any time during a specified period before or after the date of exercise) over
(ii) the grant price of the Stock Appreciation Right as determined by the
Committee, which grant price shall not be less than 100% of the Fair Market
Value of one Share on the date of grant of the Stock Appreciation Right. 
Subject to the terms of the Plan, the grant price, term, methods of exercise,
dates of exercise, methods of settlement and any other terms and conditions
(including conditions or restrictions on the exercise thereof) of any Stock
Appreciation Right shall be as determined by the Committee.

 

(c)                                  Restricted Stock and Restricted Stock
Units.  The Committee is hereby authorized to grant Restricted Stock and
Restricted Stock Units to Eligible Persons with the following terms and

 

8

--------------------------------------------------------------------------------


 

conditions and with such additional terms and conditions not inconsistent with
the provisions of the Plan as the Committee shall determine:

 

(i)                                     Restrictions.  Shares of Restricted
Stock and Restricted Stock Units shall be subject to such restrictions as the
Committee may impose (including, without limitation, any limitation on the right
to vote a Share of Restricted Stock or the right to receive any dividend or
other right or property with respect thereto), which restrictions may lapse
separately or in combination at such time or times, in such installments or
otherwise as the Committee may deem appropriate.  The Committee may adopt a
policy regarding standard vesting terms for Restricted Stock and Restricted
Stock Units grants, or if one is not adopted or inapplicable, vesting terms
shall be fixed by the Committee at the time of grant.  In addition, the
Committee may permit acceleration of vesting of such Awards in the event of the
Participant’s death, disability or retirement or a Change in Control of the
Company.

 

(ii)                                  Issuance and Delivery of Shares.  Any
Restricted Stock granted under the Plan shall be issued at the time such Awards
are granted and may be evidenced in such manner as the Committee may deem
appropriate, which shall be, unless otherwise required by law or the Award
Agreement by book-entry registration, but may be by issuance of a stock
certificate or certificates, which certificate or certificates shall be held by
the Company.  Such certificate or certificates shall be registered in the name
of the Participant and shall bear an appropriate legend referring to the
restrictions applicable to such Restricted Stock.  Shares representing
Restricted Stock that is no longer subject to restrictions shall be delivered to
the Participant promptly after the applicable restrictions lapse or are waived. 
In the case of Restricted Stock Units, no Shares shall be issued at the time
such Awards are granted.  Upon the lapse or waiver of restrictions and the
restricted period relating to Restricted Stock Units evidencing the right to
receive Shares, such Shares shall be issued and delivered to the holder of the
Restricted Stock Units.

 

(iii)                               Forfeiture.  Except as otherwise determined
by the Committee, upon a Participant’s termination of employment or resignation
or removal as a Director (in either case, as determined under criteria
established by the Committee) during the applicable restriction period, all
Shares of Restricted Stock and Restricted Stock Units held by the Participant at
such time subject to restriction shall be forfeited and reacquired by the
Company; provided, however, that the Committee may, when it finds that a waiver
would be in the best interest of the Company, waive in whole or in part any or
all remaining restrictions with respect to Shares of Restricted Stock or
Restricted Stock Units.

 

(iv)                              Except as otherwise provided in
Section 6(f)(viii), any Award Agreement granting Restricted Stock Units shall
contain provisions that are intended to allow the Restricted Stock Units to
satisfy the requirements of (or be exempt from) Code Section 409A and any
applicable provisions of Section 6(f)(viii) of this Plan.

 

(d)                                 Performance Awards.  The Committee is hereby
authorized to grant to Eligible Persons Performance Awards which are intended to
be “qualified performance-based compensation” within the meaning of
Section 162(m). A Performance Award granted under the Plan may be payable in
cash or in Shares (including, without limitation, Restricted Stock). Performance
Awards shall, to the extent required by Section 162(m), be conditioned solely on
the achievement of one or more objective Performance Goals, and such Performance
Goals shall be established by the Committee within the time period prescribed
by, and shall otherwise comply with the requirements of, Section 162(m). Subject
to the terms of the Plan and any applicable Award Agreement, the Performance
Goals to be achieved during any performance period, the length of any
performance period, the amount of any Performance Award granted, the amount of
any payment or transfer to be made pursuant to any Performance Award and any
other terms and conditions of any Performance Award shall be determined by the
Committee.  The Committee shall also certify in writing that such Performance
Goals have been met prior to payment of

 

9

--------------------------------------------------------------------------------


 

the Performance Awards to the extent required by Section 162(m).  Except as
otherwise provided in Section 6(f)(viii), any Award Agreement granting a
Performance Award shall contain provisions that are intended to allow the
Performance Award to satisfy the requirements of (or be exempt from) Code
Section 409A and any applicable provisions of Section 6(f)(viii) of this Plan.

 

(e)                                  Other Stock Grants.  The Committee is
hereby authorized, subject to the terms of the Plan, to grant to Eligible
Persons Shares without restrictions thereon as are deemed by the Committee to be
consistent with the purpose of the Plan.  Subject to the terms of the Plan and
any applicable Award Agreement, such Other Stock Grant may have such terms and
conditions as the Committee shall determine.

 

(f)                                   General.

 

(i)                                     Consideration for Awards.  Awards may be
granted for no cash consideration, or for any cash or other consideration as
determined by the Committee or required by applicable law.

 

(ii)                                  Awards May Be Granted Separately or
Together.  Awards may, in the discretion of the Committee, be granted either
alone or in addition to, in tandem with or in substitution for any other Award
or any award granted under any other plan of the Company or any Affiliate. 
Awards granted in addition to or in tandem with other Awards or in addition to
or in tandem with awards granted under any such other plan of the Company or any
Affiliate may be granted either at the same time as or at a different time from
the grant of such other Awards or awards.

 

(iii)                               Forms of Payment under Awards.  Subject to
the terms of the Plan, including Section 6(a)(v), and of any applicable Award
Agreement, payments or transfers to be made by the Company or an Affiliate upon
the grant, exercise or payment of an Award shall be made in such form or forms
as the Committee shall determine, including, without limitation: cash, Shares,
other securities, other Awards or any combination thereof; and shall be made in
a single payment, in each case in accordance with rules and procedures
established by the Committee.  Except as otherwise provided in
Section 6(f)(viii), any change in the timing of payment of an Award shall
satisfy the requirements of (or be exempt from) Code Section 409A and any
applicable provisions of Section 6(f)(viii) of this Plan.

 

(iv)                              Limits on Transfer of Awards.  Except as
otherwise provided by the Committee or the terms of this Plan, no Award (other
than Shares that are not Restricted Stock), and no right under any such Award,
shall be transferable by a Participant either (A) for any consideration or
(B) without consideration other than by will or by the laws of descent and
distribution.  The Committee may establish procedures as it deems appropriate
for a Participant to designate a Person or Persons, as beneficiary or
beneficiaries, to exercise the rights of the Participant and receive any
property distributable with respect to any Award in the event of the
Participant’s death.  Each Option, Stock Appreciation Right or right under any
other Award shall be exercisable during the Participant’s lifetime only by the
Participant (except as provided herein or in an Award Agreement or amendment
thereto relating to a Non-Qualified Stock Option) or, if permissible under
applicable law, by the Participant’s guardian or legal representative.  No Award
or right under any such Award may be pledged, alienated, attached or otherwise
encumbered, and any purported pledge, alienation, attachment or encumbrance
thereof shall be void and unenforceable against the Company or any Affiliate;
provided, however, that this sentence shall apply to an Other Stock Grant only
to the extent provided under the terms of the Award Agreement for the Other
Stock Grant.

 

(v)                                 Term of Awards.  Subject to earlier
termination in accordance with the terms of the Plan and the instrument
evidencing the Award, the maximum term of an Award shall be as

 

10

--------------------------------------------------------------------------------


 

established for that Award by the Committee, which shall not be more than ten
years from the date of grant, or, if not so established, shall be ten (10) years
from the date of grant.

 

(vi)                              Restrictions; Securities Exchange Listing. 
All Shares or other securities delivered under the Plan pursuant to any Award or
the exercise thereof shall be subject to such stop transfer orders and other
restrictions as the Committee may deem advisable under the Plan, applicable
federal or state securities laws and regulatory requirements, and the Committee
may direct appropriate stop transfer orders and cause other legends to be placed
on the certificates for such Shares or other securities to reflect such
restrictions.  If the Shares or other securities are traded on a securities
exchange, the Company shall not be required to deliver any Shares or other
securities covered by an Award unless and until such Shares or other securities
have been and continue to be admitted for trading on such securities exchange.

 

(vii)                           Prohibition on Repricing.  Except as provided in
Section 4(c) of the Plan, no Option or Stock Appreciation Right may be amended
to reduce its initial exercise or grant price and no Option or Stock
Appreciation Right shall be canceled, exchanged and replaced with Options or
Stock Appreciation Rights or other Awards having a lower exercise or grant
price, without the prior approval of the shareholders of the Company.

 

(viii)                        Code Section 409A Provisions.  Notwithstanding
anything in the Plan or any Award Agreement to the contrary, to the extent that
any amount or benefit that constitutes “deferred compensation” to a Participant
under Section 409A of the Code and applicable guidance thereunder is otherwise
payable or distributable to a Participant under the Plan or any Award Agreement
solely by reason of the occurrence of a Change in Control or due to the
Participant’s disability or separation from service, such amount or benefit will
not be payable or distributable to the Participant by reason of such
circumstance unless the Committee determines in good faith that (A) the
circumstances giving rise to such Change in Control, disability or separation
from service meet the definition of a change in ownership or control, disability
or separation from service, as the case may be, in Section 409A(a)(2)(A) of the
Code; or (B) the payment or distribution of such amount or benefit would be
exempt from the application of Section 409A of the Code by reason of the
short-term deferral exemption or otherwise.  Any payment or distribution that
otherwise would be made to a Participant who is a Specified Employee (as
determined by the Committee in good faith) on account of separation from service
may not be made before the date which is six (6) months after the date of the
Specified Employee’s separation from service unless the payment or distribution
is exempt from the application of Section 409A of the Code by reason of the
short-term deferral exemption or otherwise.  Notwithstanding the foregoing
provisions of this Section 6(f)(viii), Award Agreements may be written or
amended in a manner that does not satisfy the requirements of Code Section 409A
(or any exemption therefrom), but only if and to the extent that the Committee
specifically provides in written resolutions that the Award Agreement or
amendment is not intended to comply with Code Section 409A.

 

(ix)                              Book-entry registration.  Any Awards granted
under the Plan may be evidenced in such manner as the Committee may deem
appropriate, but shall, unless otherwise required or specified by the applicable
Award Agreement or applicable law, be evidenced through book-entry registration.

 

(x)                                 Death of Participant. Upon the death of a
Participant, an Award, or any portion thereof, may be exercised to the extent
the Participant was entitled to do so at the time of the Participant’s death, by
his or her executor or administrator or other person entitled by law to the
Participant’s rights under the Award, at any time within one year subsequent to
the date of death. The Award shall automatically expire one (1) year after the
Participant’s death to the extent not exercised.

 

11

--------------------------------------------------------------------------------


 

(xi)                              Disability of Participant. If a Participant is
an employee of the Company, and if the Participant’s employment is terminated
due to his or her disability, the Participant may, within one year of such
termination, exercise any unexercised portion of an Award to the extent he or
she was entitled to do so at the time of such termination. The Award shall
automatically expire one (1) year after such termination to the extent not
exercised.

 

(xii)                           Other Termination of Employment. If a
Participant is an employee of the Company, and if the Participant’s employment
is terminated other than by death, disability, or conduct which is contrary to
the best interests of his or her employer, the Participant may, within 90 days
of such termination, exercise any unexercised portion of an Award to the extent
he or she was entitled to do so at the time of such termination. The Award shall
automatically expire 90 days after such termination to the extent not exercised.
If the Participant’s employment is terminated by his or her employer for conduct
which is contrary to the best interests of his or her employer, or if the
Participant violates any written nondisclosure agreement with his or her
employer, as determined in either case by the Participant’s employer in its sole
discretion, the unexercised portion of the Participant’s Award shall
automatically expire at the time of termination. Inter-company transfers and
approved leaves of absence for up to 90 days shall not be considered termination
of employment.

 

Section 7.                                          Amendment and Termination;
Adjustments

 

(a)                                 Amendments to the Plan.  The Board or the
Committee may amend, suspend or terminate the Plan or any portion of the Plan at
any time and in such respects as it shall deem advisable; provided, however,
that, to the extent required by applicable law, regulation or rule, including,
but not limited to the rules and regulations of the NASDAQ Stock Market,
shareholder approval shall be required for any amendment, suspension, or
termination to the Plan.

 

(b)                                 Amendments to Awards.  The Committee may
waive any conditions of or rights of the Company under any outstanding Award,
prospectively or retroactively.  Except as otherwise provided by the terms of
the Plan, including, without limitation, Section 9(g), or an Award Agreement,
the Committee may not amend, alter, suspend, discontinue or terminate any
outstanding Award, prospectively or retroactively, if such action would
adversely affect the rights of the holder of such Award, without the consent of
the Participant or holder or beneficiary thereof.  The Company intends that
Awards under the Plan shall satisfy the requirements of Section 409A of the Code
to avoid any adverse tax results thereunder and the Committee shall administer
and interpret the Plan and all Award Agreements in a manner consistent with that
intent.  In this regard, if any provision of the Plan or an Award Agreement
would result in adverse tax consequences under Section 409A of the Code, the
Committee may amend that provision (or take any other action reasonably
necessary) to avoid any adverse tax results and no action taken to comply with
Section 409A of the Code shall be deemed to impair or otherwise adversely affect
the rights of any holder of an Award or beneficiary thereof.

 

(c)                                  Correction of Defects, Omissions and
Inconsistencies.  The Committee may correct any defect, supply any omission or
reconcile any inconsistency in the Plan or in any Award or Award Agreement in
the manner and to the extent it shall deem desirable to implement or maintain
the effectiveness of the Plan.

 

Section 8.                                          Income Tax Withholding

 

In order to comply with all applicable federal, state, local or foreign income
tax laws or regulations, the Company may take such action as it deems
appropriate to ensure that all applicable federal, state, local or foreign
payroll, withholding, income or other taxes, which are the sole and absolute
responsibility of a Participant, are withheld or collected from such
Participant.  In order to assist a Participant in paying all or a portion of
applicable taxes to be withheld or collected upon exercise or

 

12

--------------------------------------------------------------------------------


 

receipt of (or the lapse of restrictions relating to) an Award, the Committee,
in its discretion and subject to such additional terms and conditions as it may
adopt, may permit the Participant to satisfy such tax obligation by (i) electing
to have the Company withhold a portion of the Shares otherwise to be delivered
upon exercise or receipt of (or the lapse of restrictions relating to) such
Award with a Fair Market Value equal to the amount of such taxes or
(ii) delivering to the Company Shares other than Shares issuable upon exercise
or receipt of (or the lapse of restrictions relating to) such Award with a Fair
Market Value equal to the amount of such taxes.

 

Section 9.                                          General Provisions

 

(a)                                 No Rights to Awards.  No Eligible Person or
other Person shall have any claim to be granted any Award under the Plan, and
there is no obligation for uniformity of treatment of Eligible Persons or
holders or beneficiaries of Awards under the Plan.  The terms and conditions of
Awards need not be the same with respect to any Participant or with respect to
different Participants.

 

(b)                                 Award Agreements.  No Participant will have
rights under an Award granted to such Participant unless and until an Award
Agreement shall have been duly executed on behalf of the Company and, if
requested by the Company, signed by the Participant.

 

(c)                                  Plan Provisions Control.  In the event that
any provision of an Award Agreement conflicts with or is inconsistent in any
respect with the terms of the Plan as set forth herein or subsequently amended,
the terms of the Plan shall control.

 

(d)                                 No Rights of Shareholders.  Unless otherwise
provided by the Committee or in the instrument evidencing the Award or in any
other written agreement between a Participant and the Company, no Award shall
entitle the Participant to any voting or other right of a shareholder unless and
until the date of issuance under the Plan of the Shares that are the subject of
such Award.

 

(e)                                  Issuance of Shares.  Notwithstanding any
other provision of the Plan, the Company shall have no obligation to issue or
deliver any Shares under the Plan or make any other distribution of benefits
under the Plan unless, in the opinion of the Company’s counsel, such issuance,
delivery or distribution would comply with all applicable laws (including,
without limitation, the requirements of the Securities Act of 1933, as amended,
or the laws of any state or foreign jurisdiction) and the applicable
requirements of any securities exchange or similar entity.

 

The Company shall be under no obligation to any Participant to register for
offering or resale or to qualify for exemption under the Securities Act, or to
register or qualify under the laws of any state or foreign jurisdiction, any
Shares, security or interest in a security paid or issued under, or created by,
the Plan, or to continue in effect any such registrations or qualifications if
made.  The Company may issue certificates for Shares with such legends and
subject to such restrictions on transfer and stop-transfer instructions as
counsel for the Company deems necessary or desirable for compliance by the
Company with federal, state and foreign securities laws.  The Company may also
require such other action or agreement by the Participants as may from time to
time be necessary to comply with applicable securities laws.

 

As further set forth under Section 6(f)(ix), to the extent the Plan or any
instrument evidencing an Award provides for issuance of stock certificates to
reflect the issuance of Shares, the issuance shall be effected on a
non-certificated basis, to the extent not prohibited by applicable law or the
applicable rules of any stock exchange.

 

(f)                                   No Limit on Other Compensation
Arrangements.  Nothing contained in the Plan shall prevent the Company or any
Affiliate from adopting or continuing in effect other or additional

 

13

--------------------------------------------------------------------------------


 

compensation arrangements, and such arrangements may be either generally
applicable or applicable only in specific cases.

 

(g)                                  Change in Control. Notwithstanding anything
to the contrary set forth in the Plan, upon any Change in Control, the Committee
may, in its sole and absolute discretion and without the need for the consent of
any Participant, take one or more of the following actions contingent upon the
occurrence of that Change in Control:

 

(i) cause any or all outstanding Awards to become vested and immediately
exercisable (as applicable), in whole or in part;

 

(ii) cause any outstanding Option to become fully vested and immediately
exercisable for a reasonable period in advance of the Change in Control and, to
the extent not exercised prior to that Change in Control, cancel that Option
upon closing of the Change in Control;

 

(iii) cancel any unvested Award or unvested portion thereof, with or without
consideration;

 

(iv) cancel any Award in exchange for a substitute award;

 

(v) redeem any Restricted Stock or Restricted Stock Unit for cash and/or other
substitute consideration with value equal to Fair Market Value of an
unrestricted Share on the date of the Change in Control;

 

(vi) cancel any Option in exchange for cash and/or other substitute
consideration with a value equal to: (A) the number of Shares subject to that
Option, multiplied by (B) the difference, if any, between the Fair Market Value
per Share on the date of the Change in Control and the exercise price of that
Option; provided, that if the Fair Market Value per Share on the date of the
Change in Control does not exceed the exercise price of any such Option, the
Committee may cancel that Option without any payment of consideration therefor;

 

(vii) take such other action as the Committee shall determine to be reasonable
under the circumstances; and/or

 

(viii) notwithstanding any provision of this Section 9(g), in the case of any
Award subject to Section 409A of the Code, such Award shall vest and be
distributed only in accordance with the terms of the applicable Award Agreement
and the Committee shall only be permitted to use discretion to the extent that
such discretion would be permitted under Section 409A of the Code.

 

In the discretion of the Committee, any cash or substitute consideration payable
upon cancellation of an Award may be subjected to (i) vesting terms
substantially identical to those that applied to the cancelled Award immediately
prior to the Change in Control, or (ii) earn-out, escrow, holdback or similar
arrangements, to the extent such arrangements are applicable to any
consideration paid to shareholders in connection with the Change in Control.

 

(h)                                 No Right to Employment.  The grant of an
Award shall not be construed as giving a Participant the right to be retained as
an employee of the Company or any Affiliate, or a Director to be retained as a
Director, nor will it affect in any way the right of the Company or an Affiliate
to terminate a Participant’s employment at any time, with or without cause.  In
addition, the Company or an Affiliate may at any time dismiss a Participant from
employment free from any liability or any claim under the Plan or any Award,
unless otherwise expressly provided in the Plan or in any Award Agreement.

 

(i)                                     Successors and Assigns.  All obligations
of the Company under the Plan with respect to Awards shall be binding on any
successor to the Company, whether the existence of such successor is the

 

14

--------------------------------------------------------------------------------


 

result of a direct or indirect purchase, merger, consolidation, or otherwise, of
all or substantially all the business and/or assets of the Company.

 

(j)                                    Governing Law.  The validity,
construction and effect of the Plan or any Award, and any rules and regulations
relating to the Plan or any Award, shall be determined in accordance with the
internal laws, and not the law of conflicts, of the State of Minnesota.

 

(k)                                 Severability.  If any provision of the Plan
or any Award is or becomes or is deemed to be invalid, illegal or unenforceable
in any jurisdiction or would disqualify the Plan or any Award under any law
deemed applicable by the Committee, such provision shall be construed or deemed
amended to conform to applicable laws, or if it cannot be so construed or deemed
amended without, in the determination of the Committee, materially altering the
purpose or intent of the Plan or the Award, such provision shall be stricken as
to such jurisdiction or Award, and the remainder of the Plan or any such Award
shall remain in full force and effect.

 

(l)                                     No Trust or Fund Created.  Neither the
Plan nor any Award shall create or be construed to create a trust or separate
fund of any kind or a fiduciary relationship between the Company or any
Affiliate and an Eligible Person or any other Person.  To the extent that any
Person acquires a right to receive payments from the Company or any Affiliate
pursuant to an Award, such right shall be no greater than the right of any
unsecured general creditor of the Company or any Affiliate.

 

(m)                             No Fractional Shares.  No fractional Shares
shall be issued or delivered pursuant to the Plan or any Award, and the
Committee shall determine whether cash shall be paid in lieu of any fractional
Shares or whether such fractional Shares or any rights thereto shall be
canceled, terminated or otherwise eliminated.

 

(n)                                 Headings.  Headings are given to the
Sections and subsections of the Plan or any Award Agreement solely as a
convenience to facilitate reference.  Such headings shall not be deemed in any
way material or relevant to the construction or interpretation of the Plan or
any provision thereof.

 

(o)                                 Code Interpretation.  Each reference in the
Plan to a section of the Code will be interpreted to include the section itself,
any successor provision thereto, the Treasury regulations thereunder (or under a
successor provision), and all applicable administrative or judicial guidance
relating thereto.

 

Section 10.                                   Effective Date of the Plan

 

The Plan became effective on February 26, 2013, upon its adoption by the Board,
subject to the approval of the shareholders of the Company at the annual meeting
of shareholders of the Company held on May 22, 2013.

 

Section 11.                                   Term of the Plan

 

The Plan shall terminate at midnight on February 26, 2023, unless terminated
before then by the Board.  Awards may be granted under the Plan until the Plan
terminates or until all Shares available for Awards under the Plan have been
purchased or acquired; provided, however, that Incentive Stock Options may not
be granted following the 10-year anniversary of the Board’s adoption of the Plan
on February 26, 2013.  The Plan shall remain in effect as long as any Awards are
outstanding.

 

15

--------------------------------------------------------------------------------